Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 2,
2013 and effective as of the Fifth Amendment Effective Date (as hereinafter
defined), is made and entered into by and among ISLE OF CAPRI CASINOS, INC., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors (together with
Borrower, the “Loan Parties”), the Requisite Lenders party hereto (or that have
separately consented to this Amendment), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), as one of the Requisite Lenders, Issuing
Bank, Swing Line Lender and as the Administrative Agent.

 

RECITALS

 

A.                                    Borrower is a party to that certain Credit
Agreement dated as of July 26, 2007, as amended by the First Amendment to Credit
Agreement, dated as of February 17, 2010, by the Second Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of March 25, 2011, by the
Third Amendment to Credit Agreement, dated as of November 21, 2012, and by the
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (as amended and in effect immediately before giving affect to
this Amendment, the “Existing Credit Agreement,” and as amended by this
Amendment and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Borrower, Administrative Agent, and the lenders party thereto from time to time.

 

B.                                    Borrower has requested that the Requisite
Lenders agree to amend the Existing Credit Agreement in the manner set forth in
Section 2 herein, subject to, and in accordance with, the terms and conditions
set forth herein.

 

C.                                    The Requisite Lenders are willing to agree
to enter into this Amendment, subject to the conditions and on the terms set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Requisite Lenders, Administrative
Agent and the Loan Parties agree as follows:

 

1.                                      DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Existing Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall apply to this Amendment.

 

2.                                      AMENDMENTS TO CREDIT AGREEMENT.

 

2.1                               Definitions.  With effect as of the Fifth
Amendment Effective Date, each of the following definitions in Section 1.1 of
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:

 

“Applicable Base Rate Margin” means, as at any date of determination, (i) with
respect to any Term Loan that is a Base Rate Loan, a rate per annum set forth in
the Instrument of

 

--------------------------------------------------------------------------------


 

Joinder applicable to such Series of Term Loans and (ii) with respect to any
Revolving Loan that is a Base Rate Loan, a percentage per annum as set forth
below opposite the applicable Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable Base Rate
Margin

 

 

 

 

 

less than 4.00:1.00

 

0.75

%

 

 

 

 

greater than or equal to 4.00:1.00 but less than 4.50:1.00

 

1.00

%

 

 

 

 

greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

1.25

%

 

 

 

 

greater than or equal to 5.00:1.00 but less than 5.50:1.00

 

1.50

%

 

 

 

 

greater than or equal to 5.50:1.00 but less than 6.00:1.00

 

1.75

%

 

 

 

 

greater than or equal to 6.00:1.00 but less than 6.50:1.00

 

2.00

%

 

 

 

 

greater than or equal to 6.50:1.00

 

2.25

%;

 

provided, that until the first Margin Reset Date after the Fourth Amendment
Effective Date, the Applicable Base Rate Margin shall equal 1.75% per annum.

 

“Applicable LIBOR Margin” means, as at any date of determination, (i) with
respect to any Term Loan that is a LIBOR Loan, a rate per annum set forth in the
Instrument of Joinder applicable to such Series of Term Loans and (ii) with
respect to any Revolving Loan that is a LIBOR Loan, a percentage per annum as
set forth below opposite the applicable Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable LIBOR Margin

 

 

 

 

 

less than 4.00:1.00

 

1.75

%

 

 

 

 

greater than or equal to 4.00:1.00 but less than 4.50:1.00

 

2.00

%

 

 

 

 

greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

2.25

%

 

 

 

 

greater than or equal to 5.00:1.00 but less than 5.50:1.00

 

2.50

%

 

2

--------------------------------------------------------------------------------


 

greater than or equal to 5.50:1.00 but less than 6.00:1.00

 

2.75

%

 

 

 

 

greater than or equal to 6.00:1.00 but less than 6.50:1.00

 

3.00

%

 

 

 

 

greater than or equal to 6.50:1.00

 

3.25

%;

 

provided, that until the first Margin Reset Date after the Fourth Amendment
Effective Date, the Applicable LIBOR Margin shall equal 2.75% per annum.

 

“Commitment Fee Percentage” means, as at any date of determination, a percentage
per annum as set forth below opposite the applicable Consolidated Total Leverage
Ratio:

 

Consolidated Total Leverage Ratio

 

Commitment Fee
Percentage

 

 

 

 

 

less than 4.00:1.00

 

0.25

%

 

 

 

 

greater than or equal to 4.00:1.00 but less than 4.50:1.00

 

0.30

%

 

 

 

 

greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

0.375

%

 

 

 

 

greater than or equal to 5.00:1.00 but less than 5.50:1.00

 

0.375

%

 

 

 

 

greater than or equal to 5.50:1.00 but less than 6.00:1.00

 

0.50

%

 

 

 

 

greater than or equal to 6.00:1.00 but less than 6.50:1.00

 

0.50

%

 

 

 

 

greater than or equal to 6.50:1.00

 

0.55

%;

 

provided, that until the first Margin Reset Date after the Fourth Amendment
Effective Date, the Commitment Fee Percentage shall be 0.50% per annum.

 

2.2                               Section 7.6A.  With effect as of the Fifth
Amendment Effective Date, Section 7.6A of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

3

--------------------------------------------------------------------------------


 

“A.                              Maximum Consolidated Total Leverage Ratio. 
Borrower shall not permit the Consolidated Total Leverage Ratio as of the last
day of any Fiscal Quarter ending during any of the periods set forth below to
exceed the correlative ratio indicated:

 

Period

 

Maximum Consolidated
Total Leverage Ratio

 

May 1, 2013 – April 30, 2014

 

7.25:1.00

 

May 1, 2014 – April 30, 2015

 

7.00:1.00

 

May 1, 2015 – January 31, 2016

 

6.75:1.00

 

February 1, 2016 – October 31, 2016

 

6.50:1.00

 

November 1, 2016 and thereafter

 

6.25:1.00”

 

 

2.3                               Section 7.6B. With effect as of the Fifth
Amendment Effective Date, Section 7.6B of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“B. Minimum Interest Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense for any
four-Fiscal Quarter period ending during any of the periods set forth below to
be less than the correlative ratio indicated:

 

Period

 

Minimum Interest
Coverage Ratio

 

May 1, 2013 – April 30, 2015

 

1.90:1.00

 

May 1, 2015 and thereafter

 

2.00:1.00”

 

 

3.                                      REPRESENTATIONS AND WARRANTIES.  To
induce the Requisite Lenders to agree to this Amendment, Borrower and each of
the other Loan Parties represents to the Lenders and the Administrative Agent
that as of the date hereof and as of the Fifth Amendment Effective Date:

 

3.1                               Borrower and each of the other Loan Parties
has all power and authority to enter into, execute and deliver this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, this Amendment;

 

3.2                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment have been duly authorized by all
necessary action on the part of Borrower and each of the other Loan Parties;

 

3.3                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment do not and will not conflict with
or violate (i) any provision of the articles or certificate of incorporation or
bylaws (or similar constituent documents) of Borrower or any other Loan Party,
(ii) any provision of any law or any governmental rule or regulation (other than
any violation of any such law, governmental rule or regulation, or Gaming Law,
in each case

 

4

--------------------------------------------------------------------------------


 

which could not reasonably be expected to result in a Material Adverse Effect or
cause any liability to any Lender), (iii) any order, judgment or decree of any
Governmental Authority or arbitrator binding on Borrower or any other Loan Party
(other than any violation of any such order, judgment or decree, in each case
which could not reasonably be expected to result in a Material Adverse Effect or
cause any liability to any Lender), or (iv) any material indenture, material
agreement or material instrument to which Borrower or any other Loan Party is a
party or by which Borrower or any other Loan Party, or any property of any of
them, is bound (other than any such conflict, breach or default which could not
reasonably be expected to result in a Material Adverse Effect), and do not and
will not require any consent or approval of any Person that has not been
obtained;

 

3.4                               Borrower and each of the other Loan Parties
has duly executed and delivered this Amendment, and this Amendment constitutes a
legal, valid and binding obligation of Borrower and each of the other Loan
Parties, enforceable against Borrower and each of the other Loan Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

3.5                               after giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment or the performance by Borrower and the other Loan
Parties of their obligations hereunder that would constitute a Potential Event
of Default or an Event of Default; and

 

3.6                               each of the representations and warranties
made by Borrower and the other Loan Parties in or pursuant to the Loan
Documents, as amended hereby, shall be true and correct in all material respects
on and as of the Fifth Amendment Effective Date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date, or which by their context relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

 

4.                                      EFFECTIVENESS OF THIS AMENDMENT.  This
Amendment shall be effective only if and when:

 

4.1                               the Administrative Agent shall have received
on behalf of the Lenders, this Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, the Requisite Lenders (or the duly executed
and delivered written consent thereof), and the Subsidiary Guarantors;

 

4.2                               Borrower and each of the other Loan Parties
shall have received all material governmental and third-party approvals and
consents (including from Gaming Authorities) required in connection with this
Amendment and the transactions contemplated hereby (if any), each of which shall
be in form and substance satisfactory to the Administrative Agent and in full
force and effect, and with respect to which all applicable waiting periods
related thereto shall have expired without any action being taken by any
applicable authority;

 

5

--------------------------------------------------------------------------------


 

4.3          Administrative Agent shall have received from each Loan Party party
to an Existing Mortgage, a fully executed and notarized confirmation of such
Existing Mortgage, in form and substance satisfactory to Administrative Agent in
proper form for recording in all appropriate places in all applicable
jurisdictions;

 

4.4          each of the representations and warranties contained in Section 3
of this Amendment shall be true and correct in all material respects; and

 

4.5          Borrower shall have paid to the Administrative Agent (i) an
amendment fee in immediately available funds, for the account of each Requisite
Lender that has delivered its executed signature page to this Amendment, in an
amount equal to 0.10% of the sum of the principal amount of such Requisite
Lender’s outstanding Loans and Revolving Loan Commitments (such amounts to be
determined on the Fifth Amendment Effective Date) and (ii) all other fees earned
and reasonable expenses incurred by the Administrative Agent in connection with
this Amendment, including, to the extent invoiced on or before the Fifth
Amendment Effective Date, reimbursement or other payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by Borrower.

 

This Amendment shall be deemed to be effective on the date (the “Fifth Amendment
Effective Date”) on which each of the foregoing conditions are satisfied.

 

5.             ACKNOWLEDGMENTS.  By executing this Amendment, each of the Loan
Parties (a) consents to this Amendment and the performance by Borrower and each
of the other Loan Parties of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, and except as
expressly modified hereby, the obligations of each of the Loan Parties under the
Subsidiary Guaranty, the Security Agreement, the Mortgages, the Ship Mortgages
and each of the other Loan Documents to which such Loan Party is a party, are
not impaired or affected and each of the Subsidiary Guaranty, the Security
Agreement, the Mortgages, the Ship Mortgages and each such other Loan Document
continues in full force and effect, (c) affirms and ratifies, to the extent it
is a party thereto, the Subsidiary Guaranty, the Security Agreement, the
Mortgages, the Ship Mortgages and each other Loan Document with respect to all
of the Obligations as expanded or amended hereby and (d) reaffirms the security
interests, Liens, mortgages and conveyances it has granted to or made in favor
of or for the benefit of Administrative Agent under the Collateral Documents and
confirms that such security interests, Liens, mortgages and conveyances continue
to secure the obligations recited to be secured by the applicable Collateral
Documents, after giving effect to this Amendment.

 

6.             MISCELLANEOUS.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  This Amendment may be executed
in one or more duplicate counterparts and, subject to the other terms and
conditions of this Amendment, when signed by all of the parties listed below
shall constitute a single binding agreement.  Delivery of an executed signature
page to this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually signed counterpart

 

6

--------------------------------------------------------------------------------


 

of this Amendment.  Except as amended hereby, all of the provisions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect except that each reference to the “Credit Agreement”, or words of like
import in any Loan Document, shall mean and be a reference to the Credit
Agreement as amended hereby.  This Amendment shall be deemed a “Loan Document”
as defined in the Credit Agreement.  Sections 10.17 and 10.18 of the Credit
Agreement shall apply to this Amendment and all past and future amendments to
the Credit Agreement and other Loan Documents as if expressly set forth herein
or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

ISLE OF CAPRI CASINOS, INC,

 

a Delaware corporation

IOC- CARUTHERSVILLE, LLC

 

 

By:

/s/ Dale R. Black

 

IOC - BOONVILLE, INC.

Name:

Dale R. Black

IOC DAVENPORT, INC.

Title:

Chief Financial Officer

IOC - KANSAS CITY, INC.

 

IOC - LULA, INC.

 

IOC - NATCHEZ, INC.

 

IOC BLACK HAWK COUNTY, INC.

 

IOC HOLDINGS, L.L.C.

 

ISLE OF CAPRI BETTENDORF, L.C.

 

ISLE OF CAPRI MARQUETTE, INC.

 

PPI, INC.

 

ST. CHARLES GAMING COMPANY, INC.

 

BLACK HAWK HOLDINGS, L.L.C.

 

CCSC/BLACKHAWK, INC.

 

IC HOLDINGS COLORADO, INC.

 

IOC-BLACK HAWK DISTRIBUTION COMPANY, LLC

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

IOC-VICKSBURG, INC.

 

IOC-VICKSBURG, L.L.C.

 

IOC-CAPE GIRARDEAU LLC

 

IOC-PA, L.L.C.

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale R. Black

 

Title:

Chief Financial Officer

 

 

 

 

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

 

 

 

 

 

By: IOC-VICKSBURG, INC., its General Partner

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale R. Black

 

Title:

Chief Financial Officer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

 

 

WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, Issuing Bank and a Lender

 

 

 

By:

/s/ Donald Schubert

 

Name:

Donald Schubert

 

Title:

Managing Director

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

By:

/s/ Christopher Day

 

Name:

Christopher Day

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Lender

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

U.S. BANK N.A., as Lender

 

 

 

 

By:

/s/ Chad Orrock

 

Name:

Chad Orrock

 

Title:

Vice President

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CAPITAL ONE N.A., as Lender

 

 

 

 

By:

/s/ Kacy Kent

 

Name:

Kacy Kent

 

Title:

Vice President

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ONEWEST BANK, FSB, as Lender

 

 

 

 

By:

/s/ John Farrace

 

Name:

John Farrace

 

Title:

EVP

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

MUTUAL OF OMAHA BANK, as Lender

 

 

 

 

By:

/s/ Ashan S. Perera

 

Name:

Ashan S. Perera

 

Title:

Vice President

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------